Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 20150071689).
	Regarding claims 1-9 Yamaguchi discloses an image forming apparatus ([0003], [0014]), with a developing device for accommodating toner ([0030], [0034]).  Yamaguchi further discloses a fixing device using an induction heating element ([0003]) to indirectly heat a tubular belt member ([0049]).  Yamaguchi further discloses a pressing roller pressing the fixing belt ([0048], Fig 4a).
	While Yamaguchi does not disclose a specific composition of the toner having a binder resin and coloring agent; a flow index Tf from 70 to 121°C, a flow index Tf from 83 to 120°C, and a softening index Tw from 65 to 80°C; crystalline or non-crystalline polyester resin; a core-shell structure; a weight average particle diameter (D4) from 2.0-6.0 µm and a ratio of D4 to number average particle diameter (Dn) from 1.00 to 1.2; tinting strength from 1.8 to 2.2; average circularity from 0.93 to 0.99; shape factor SF-1 from 100-150, and shape factor SF-2 from 100-140; or the binder containing a combination of crystalline polyester resin and non-crystalline polyester resin comprising a modified polyester resin; MPEP 2115 notes the inclusion of the material worked on upon by a structure being claimed does not impart patentability to the claims, because Yamaguchi is capable of accommodating a variety of toners ([0028]), it is fully capable of dispensing the claimed composition thus reading on the structure of the claim. 
	Regarding claim 10, Yamaguchi discloses all limitation as set forth above. While Yamaguchi does not teach the fixing device having a pressing surface pressure during fixing of 0.5-5 N/cm2, MPEP 2114-II notes apparatus claims cover what a device is, not what a device does.
	Regarding claim 11, Yamaguchi discloses all limitations as disclosed above.  Yamaguchi further discloses the fixing belt is layered, with a magnetic adjuster layer (substrate layer), a resilient or elastic layer, and a heating layer (surface layer), ([0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20150071689) in view of Mizutani (US 20090245858).
	Regarding claim 1, Yamaguchi discloses an image forming apparatus ([0003], [0014]), with a developing device for accommodating toner ([0030], [0034]).  Yamaguchi discloses a fixing device using an induction heating element ([0003]) to indirectly heat a tubular belt member ([0049]).  Yamaguchi further discloses a pressing roller pressing the fixing belt ([0048], Fig 4a).  
	Assuming, arguendo, that for some reason Yamaguchi does not anticipate the claim and that the particular toner composition is positively required by the claim as a structural element, the following applies.
	 Mizutani teaches a toner with a binder resin and coloring agent ([0020]).  Mizutani is silent to teach the flow indices Tf and Te, and the softening index Tw of the toner.  However, these indices are properties of the specific composition of the toner.  Therefore, the flow indices Tf and Te, and softening index, Tw, are inherent qualities of the toner.  Mizutani further teaches the toner is made from the same materials ([0018]-[0030], [0059]-[0075]) as the toner from example 1 in the instant application (page 38-43), including 1,6-hexane diol ([0068]) and dodecanedioic acid ([0063]) to form the crystalline polyester of the binder resin.  Therefore, the specific toner of Mizutani has a flow index Tf in the range of 70-121°C, a flow index Te in the range of 83-120°C, and a softening index Tw in the range of 65-80°C.  Mizutani further teaches the toner has a lower glass transition temperature to result in a lower fixing temperature.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date would use the toner of Mizutani in the apparatus of Yamaguchi a for low temperature fixing image forming apparatus.
	Regarding claims 2, 3, and 9, modified Yamaguchi discloses all limitations as set forth above.  Mizutani teaches the binder resin the binder contains a non-crystalline polyester resin and a crystalline polyester resin ([0009], [0014]).
	Regarding claim 4, modified Yamaguchi discloses all limitations as set forth above.  Mizutani further teaches the toner is formed as a core/shell structure ([0127], [0128])
Regarding claim 11, Yamaguchi discloses all limitations as disclosed above.  Yamaguchi further discloses the fixing belt is layered, with a magnetic adjuster layer (substrate layer), a resilient or elastic layer, and a heating layer (surface layer), ([0049]).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20150071689) in view of Mizutani (US 20090245858) as applied to claim 1 above, and further in view of Makino (US 20050158648).
	Regarding claim 5, modified Yamaguchi discloses all limitations as set forth above.  Makino teaches the weight average diameter is 4-7µm, and the ratio of the weight average diameter to the number average diameter is 1.04-1.3 ([0047]).  Makino further teaches the toner which can produce high quality images at high speed continuous image outputs ([0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the toner of Makino for high speed image forming.
	Regarding claim 7, modified Yamaguchi discloses all limitations as set forth above.   Makino teaches the circularity of the toner is 0.92-0.97 ([0048]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20150071689) in view of Mizutani (US 20090245858) as applied to claim 1 above, and further in view of Inoue (US 2005031980).
	Regarding claim 6, modified Yamaguchi discloses all limitations as set forth above.   Inoue teaches a toner with high temperature preservability and low temperature fixability, which has an image density of not lower than 1.9, as measured by the X-Rite 938 spectrodensitometer, noting if the image density is lower than 1.9 the image has poor quality ([0039], [0268]).  The instant application notes that the tinting strength is the measure of image density using an X-Rite 938 (page 17).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a toner which results in an image density of 1.9 or higher for a high quality image.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20150071689) in view of Mizutani (US 20090245858) as applied to claim 1 above, and further in view of Sugiura (US 20080305423).
	Regarding claim 8, modified Yamaguchi discloses all limitations as set forth above.   Mizutani further teaches the shape factor SF-1 between 100 to 145 ([0223]).  Sugiura teaches a toner with a shape factor SF-2 between 100-140 ([0016]).  Sugiura further teaches the toner has improved charging, developing, transfer, and stability due to the shape and size ([0013]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the toner shaped in Sugiura for improved toner performance.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20150071689) in view of Mizutani (US 20090245858) as applied to claim 1 above, and further in view of Suzuki (US 20040076443).
	Regarding claim 10, modified Yamaguchi discloses all limitations as set forth above.   Suzuki teaches an image forming apparatus with a fixing roller and pressure roller used to fix the toner at a pressure of 2-10 N/cm2.   Suzuki notes using pressure with heat when fixing reduces toner deterioration from heat, while preventing image broadening and dust transfer from systems that only use pressure.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a combination of heat and the claimed pressure to improve fixing of toner in the image forming apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takana (JP 2000071327) teaches a similar image forming apparatus with a fixing device using a tubular film ([0006], Fig 10), as well as a heating member for the fixing film ([0064]) and a pressing member([0021])
Nakatogawa (JP 2005084160) teaches a similar image forming device with a fixing device which uses a tubular belt ([0002]).  The fixing device also includes a heater ([0029])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COLLINS SULLIVAN IV whose telephone number is (571)272-2208. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.S./Examiner, Art Unit 1737           /DUANE SMITH/                                                      Supervisory Patent Examiner, Art Unit 1737